IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KIMBERLY CLARK CORPORATION,                : No. 521 MAL 2017
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (BROMLEY),                           :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 27th day of November, 2017, the Petition for Allowance of

Appeal is DENIED and the Request for Supersedeas Pending Petition for Allocatur is

DISMISSED as moot.